Name: 97/398/EC: Commission Decision of 19 June 1997 repealing Decision 97/116/EC concerning certain protection measures relating to classical swine fever in Germany (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  means of agricultural production;  tariff policy;  Europe;  international trade
 Date Published: 1997-06-24

 Avis juridique important|31997D039897/398/EC: Commission Decision of 19 June 1997 repealing Decision 97/116/EC concerning certain protection measures relating to classical swine fever in Germany (Text with EEA relevance) Official Journal L 165 , 24/06/1997 P. 0015 - 0015COMMISSION DECISION of 19 June 1997 repealing Decision 97/116/EC concerning certain protection measures relating to classical swine fever in Germany (Text with EEA relevance) (97/398/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof,Whereas in the beginning of 1997 a number of outbreaks of classical swine fever occurred in different areas of Germany;Whereas as a result of the disease situation the Commission adopted Decision 97/116/EC of 11 February 1997 (3) concerning certain protection measures relating to classical swine fever in Germany;Whereas the measures adopted by Decision 97/116/EC were amended by Commission Decision 97/196/EC (4) and by Decision 97/282/EC (5);Whereas the measures introduced by Decision 97/116/EC should be of a temporary nature;Whereas in the light of the evolution of the disease the measures adopted by Decision 97/116/EC can be repealed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 97/116/EC is hereby repealed.Article 2 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 19 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 42, 13. 2. 1997, p. 28.(4) OJ No L 82, 22. 3. 1997, p. 61.(5) OJ No L 112, 29. 4. 1997, p. 58.